DETAILED ACTION
Disposition of Claims
Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 were pending.  Claims 1-104, 106-107, 116-117, 125, 128, and 133 remain cancelled.  No amendments have been presented.  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 will be examined on their merits.

Response to Arguments
Applicant's arguments filed 06/09/2021 regarding the previous Office action dated 02/09/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Terminal Disclaimer
The terminal disclaimers filed on 08/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,064,935, 10,383,937, and 10,716,846 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 127-132 and 134 under 35 U.S.C. 103 as being unpatentable over Lilja et. al. (US2014/0271829 A1, Pub. 09/18/2014; hereafter “Lilja”) as evidenced by Davison et. al. HCMV sequence deposits (Davison AJ, et. al. Updated 07/02/2013: Envelope glycoprotein H [Human betaherpesvirus 5]. NCBI Reference Sequence: YP_081523.1; envelope glycoprotein L [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081555.1; envelope glycoprotein UL130 [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081565.1; envelope protein UL131A [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081566.1; envelope glycoprotein B [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081514.1; Davison AJ, Updated 08/16/2012: envelope protein UL128 [Human betaherpesvirus 5]. GenBank: AAR31335.1. ALL PREVIOUS CITED OF RECORD IN PARENT;  Davison AJ.  Human herpesvirus 5 strain Merlin, complete genome. GenBank: AY446894.2, Dep. 07/02/2013; hereafter “Davison”), in view of
Bancel et. al. (WO2013151666A2, Pub. 10/10/2013; CITED ART OF RECORD; hereafter “Bancel”), 
Petsch et. al. (Petsch B, et. al. Nat Biotechnol. 2012 Dec;30(12):1210-6. Epub 2012 Nov 25.; hereafter “Petsch”), and 
Kallen et. al. (Kallen KJ, et. al. Ther Adv Vaccines. 2014 Jan;2(1):10-31; CITED ART OF RECORD; hereafter “Kallen”), is withdrawn in light of the amendments to the claims. 

Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 under 35 U.S.C. 103 as being unpatentable over Hope et. al. (US20110256175A1, Pub. 10/20/2011, Priority 10/09/2008; hereafter “Hope”), Ansell et. al. (US20150376115A1, Pub. 12/31/2015, Priority 06/25/2014; hereafter “Ansell”), Ciaramella et. al. (US20160317647A1, Priority 04/23/2014; hereafter “Ciaramella”), Benenato (US20180273467A1, Priority 09/17/2015; hereafter “Benenato”), and Lilja et. al. (US2014/0271829 A1, Pub. 09/18/2014; hereafter “Lilja”) as evidenced by Davison et. al. HCMV sequence deposits (Davison AJ, et. al. Updated 07/02/2013: Envelope glycoprotein H [Human betaherpesvirus 5]. NCBI Reference Sequence: YP_081523.1; envelope glycoprotein L [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081555.1; envelope glycoprotein UL130 [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081565.1; envelope protein UL131A [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081566.1; envelope glycoprotein B [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081514.1; Davison AJ, Updated 08/16/2012: envelope protein UL128 [Human betaherpesvirus 5]. GenBank: AAR31335.1. ALL PREVIOUS CITED OF RECORD IN PARENT;  Davison AJ.  Human herpesvirus 5 strain Merlin, complete genome. GenBank: AY446894.2, Dep. 07/02/2013; hereafter “Davison”), in view of
Bancel et. al. (WO2013151666A2, Pub. 10/10/2013; CITED ART OF RECORD; hereafter “Bancel”), 
Petsch et. al. (Petsch B, et. al. Nat Biotechnol. 2012 Dec;30(12):1210-6. Epub 2012 Nov 25.; hereafter “Petsch”), and 
Kallen et. al. (Kallen KJ, et. al. Ther Adv Vaccines. 2014 Jan;2(1):10-31; CITED ART OF RECORD; hereafter “Kallen”) is withdrawn in light of the removal of Ciaramella and Benenato as prior art.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
 (Rejection maintained.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 181-210 of copending Application No. 16/864,566 (NB: the ‘566 application was recently allowed) Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”.)  The rationale behind the rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 

(Rejection maintained.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,695,419 in view of McVoy (McVoy MA. Cytomegalovirus vaccines. Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”.)  The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
McVoy teaches that CMV pp65 is the most abundant protein in CMV virions and important inducer of the cytotoxic T cell response (abstract; p. S197.)  AVX601 is an RNA-based vaccine that delivers pp65 and gB in Phase 1 clinical trials (p. S197, rt. col. ¶2).  McVoy notes the delivery of the entire pentameric complex is important to induce the appropriate antibodies which recognize the conformational shape of the complex and to include the addition of gB, pp65, and other viral antigens in the vaccine composition (p. S198, left col., ¶2-3).  McVoy notes the failure of subunit vaccines (p. S197, rt. col., ¶3) and notes that the delivery of robust endothelial/epithelial responses as with delivery of the entire pentamer subunit would likely be required to elicit an effective therapeutic immune response (pp. S197-8, ¶ bridging pages.)  As gB elicits the most potent neutralizing antibodies (p. S196, rt. col.), combination of gB, pp65, and the pentamer complex in a platform other than those tested would be desirable, given the 

(Rejection maintained.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,868,692 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”).  The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant argues the disclosure of Carfi does not relate to the use of mRNA in immunogenic compositions.  The Office disagrees.  Carfi at p. 16, ¶3, notes the CMV pentameric proteins are encoded from nucleic acid which is not self-replicating RNA (reference claim 34), and envisions RNA delivery of said CMV antigens in a RNA prime-protein boost vaccination strategy (p. 20, ¶4-7), wherein the RNA can be delivered via cationic lipid particles (p. 20, ¶5; p. 21, ¶3).  Carfi discloses the use of nucleic acids to deliver the CMV antigens (p. 4, ¶2).  While Carfi does not specifically note the use of messenger RNA (mRNA), this is an obvious species of the “non-self replicating RNA” or “nucleic acid” that would be used to deliver the antigens as claimed by Carfi, and one of skill in the art would envision mRNA as an obvious variant of the teachings of Carfi.  While Carfi discloses the use of self-replicating RNA, such as in replicons, Carfi specifically also notes the use of non-replicating RNA delivered in cationic lipid particles.  Therefore, this argument is not persuasive with the respect to the obvious nature of the reference patents/applications claims over the instant claims in view of Carfi.

(Rejection maintained.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13, and 15-24 of U.S. Patent No. 10,442,756 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, 

(Rejection maintained.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-27 of U.S. Patent No. 10,266,485 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”).  The rationale behind this rejection was set forth in a previous Office action.

(New rejection – necessitated by new applicant filing.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/411,896 (reference application; new filing 08/25/2021.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming mRNA+LNP compositions which comprise mRNA encoding CMV antigens, namely those of the pentameric complex (UL128, UL130, UL131, gH, gL) and gB.  Both claim the use of the same ionizable cationic lipid (reference claim 18), 5’ terminal caps (reference claim 16), uracil modifications (reference claims 13-15), the use of cholesterol in the LNP (reference claim 17); polyA tails on the mRNA (reference claim 26), and sequences of the mRNA (reference claims 22-25, and 28).  The functional limitations of the reference application would be inherent to those of the instant composition as the instant composition is structurally identical to the composition claimed in the ‘896 reference application.  The method of using the composition in the ‘896 application would also be an obvious use of the instantly claimed composition, as one of skill in the art would find it obvious to deliver the composition as an immunogenic-stimulating composition to elicit an immune response against the mRNA-encoded antigens.  For at least these reasons, the instant claims are obvious variants over the ‘896 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Applicant’s submission of copending application 17/411,896 prompted the new double patenting rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648